Citation Nr: 0314327	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals, fracture, T1, T12, with fusion and Harrington Rods 
from T9 through L3.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to April 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


REMAND

The Board notes that the veteran is incarcerated for a felony 
conviction and was therefore unable to attend a scheduled 
hearing before the Board in February 2003.  The duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such, individuals are entitled to the same care and 
consideration given their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA, however, is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
veteran from that facility.  Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).  Under these circumstances, no further duty 
is owed the veteran pertaining to a hearing. The Board notes 
that the veteran has submitted numerous written statements in 
support of his claim.  Hence, although the veteran has not 
had a hearing, his assertions clearly are of record.  

The Board also notes that the veteran has not undergone a VA 
examination during this appeal period.   Efforts made by the 
RO to afford the veteran an examination in June 1998 are 
documented in the claims file.  Case law dictates that 
further efforts must be expended to afford the veteran an 
examination given the length of time that has elapsed since 
attempts were last made.  VA does not have the authority to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, but VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or a VA physician at 
the nearest VA medical facility to the correctional facility 
or conduct the examination at the correctional facility.  
Bolton, 8 Vet. App. at 191.

The record reveals that the veteran has continued to receive 
medical treatment for his back during his incarceration at 
Mississippi Department of Corrections.  Correctional 
treatment records dated from March 1993 to July 2000 have 
been associated with the claims file.  Updated medical 
records should be obtained. 
The veteran has indicated in various letters that he has been 
treated at the "Medical Mall in Jackson, Mississippi" or 
"Jackson's UMC-Hospital" for his back disorder by a VA 
physician from July 2002 to date.  Records on this treatment 
should be obtained.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  Updated medical records (July 2000 to 
date) concerning the veteran's back 
disorder from the custodian of medical 
records at the Mississippi Department of 
Corrections should be obtained.  The 
veteran is at the facility located in 
Leakesville, Mississippi.  

2.  The veteran should be asked to 
provide the full name and address of the 
"Medical Mall in Jackson, Mississippi" 
or "Jackson's UMC-Hospital" and records 
of all of his medical records from that 
facility should be obtained. 

3.  The incarcerated veteran should be 
afforded an appropriate medical 
examination to ascertain the current 
severity of his back disorder.  Efforts 
made in this regard should be documented 
for the claims file.  

The examiner should identify any 
limitation of thoracic and lumbar motion, 
and at which degree the veteran 
experiences pain on motion, if any.  Any 
muscle spasm and demonstrable deformity 
of a vertebral body should be noted.  The 
examiner should select one of the 
following as best describing the overall 
limitation of motion (to include any 
additional functional loss due to pain, 
fatigue, weakness, etc.):  slight, 
moderate, or severe.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder-if feasible and otherwise 
appropriate-to the examiner for review 
in conjunction with the examination.

4.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
expanded record should be reviewed.  
Thereafter, the claim should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development.   The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




